Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Goodwill Home Healthcare, Inc.,
(O.1. File No. 5-09-4-1027-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-718
Decision No. CR4073

Date: July 27, 2015

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services notified Goodwill Home Healthcare, Inc. (Petitioner) that it was being excluded
from participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of five years based on its conviction for a crime under the Anti-
Kickback Statute. Petitioner requested a hearing to dispute the exclusion. For the
reasons stated below, I conclude that the IG has a basis for excluding Petitioner from
program participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated November 28, 2014, the IG notified Petitioner that it was being excluded
from participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of five years pursuant to 42 U.S.C. § 1320a-7(a)(1) because of
its conviction in the United States District Court, Northern District of Illinois, of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program, including the performance of management or
administrative services relating to the delivery of items or services, under any such
program. IG Exhibit (Ex.) 4. On December 17, 2014, Petitioner, through counsel, filed a
request for a hearing (RFH) to dispute the exclusion.

On January 21, 2015, I convened a consolidated pre-hearing telephone conference in this
case and in two other cases, Marilyn Maravilla a/k/a Marylin Maravilla v. the Inspector
General, C-15-717, and Junjee L. Arroyo v. the Inspector General, C-15-732. The
substance of the prehearing conference is summarized in my Order and Schedule for
Filing Briefs and Documentary Evidence (Order) dated January 23, 2015. See 42 C.F.R.
§ 1005.6. In compliance with the Order, the IG submitted a brief (IG Br.) together with
six exhibits (IG Exs. 1-6). Petitioner submitted a response brief (P. Br.) and four exhibits
marked P. Exs. A-D. Petitioner requested that its co-owner, Marylin Maravilla, and
twelve other witnesses testify. P. Br. at 3-4. The IG filed a reply brief (IG Reply Br.).
The IG objected to Petitioner’s proffered testimony, arguing it was a collateral attack on
the underlying conviction as well as being irrelevant. IG Reply Br. at 5-6.

I directed Petitioner to submit the written direct testimony of Ms. Maravilla. See

42 C.F.R. § 1005.16(b). As to Petitioner’s other proposed witnesses, I sustained the IG’s
objection and did not permit their testimony because it would have been in the nature of
character testimony relating to Ms. Maravilla, which is not relevant to the narrow issue I
must decide in this case. See 42 C.F.R. § 1001.2007(a). I am required to exclude
irrelevant and immaterial evidence. 42 C.F.R. § 1005.17(c). I provided the IG with the
opportunity to object to Ms. Maravilla’s testimony and/or request to cross-examine

Ms. Maravilla. Petitioner submitted the affidavit of Ms. Maravilla (Maravilla Aff.). The
IG elected not to cross-examine Ms. Maravilla and had no objection to her affidavit.

II. Decision on the Record

Neither party objected to any of the proposed exhibits. Therefore, I admit IG Exs. 1-6
and P. Exs. A-D into the record. The IG indicated that he does not think that an in-person
hearing is necessary and did not have any witness testimony to offer. IG Br. at 5; IG
Reply at 5. In my May 15, 2015 Order permitting Petitioner to submit written direct
testimony, I stated that if the IG did not seek to cross-examine Ms. Maravilla, I would
decide this case on the written record following the final submissions of the parties.
Therefore, I decide this case on the written record.

II. Issue

Whether the IG has a basis for excluding Petitioner for five years from participating in
Medicare, Medicaid, and all other federal health care programs under 42 U.S.C. § 1320a-
T(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).
IV. Jurisdiction

I have jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2

V. Findings of Fact, Conclusions of Law, and Analysis!

The IG must exclude an individual or entity from participation in Medicare, Medicaid,
and all other federally-funded health care programs if that individual or entity has been
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. 42 U.S.C. § 1320a-7(a)(1); 42 C.F.R.

§ 1001.101(a).

A, Petitioner pled guilty in the United States District Court for the Northern
District of [Mlinois (District Court) to one count of Conspiracy to Commit
Offense or to Defraud the United States, and the District Court issued a
Judgment in a Criminal Case adjudicating Petitioner guilty of that crime.

Petitioner was a provider of home health care services located in Lincolnwood, Illinois.
IG Ex. | at 2. Petitioner submitted claims to Medicare for reimbursement for those home
health services. On August 9, 2012, a federal grand jury indicted Petitioner and five
individuals on 29 counts, alleging violations of 18 U.S.C. § 371 and 42 U.S.C. §§ 1320a-
7b(b)(1)(A) and 1320a-7b(b)(2)(A). IG Ex. 1. Petitioner was charged in 17 of the 29
counts. According to the Indictment, from on or about August 2008 through on or about
July 2010, Petitioner and the other individuals conspired to offer and pay illegal
kickbacks to nurses, marketers, and other home health care workers in exchange for the
referral of patients to Petitioner for home health services that were billed to Medicare. IG
Ex. 1 at 4,5. The Indictment alleged that Petitioner billed Medicare for over $5,000,000
of home health care services purportedly provided to patients that Petitioner obtained as a
result of paying approximately $400,000 in illegal kickbacks. IG Ex. | at 5-6. Count
One of the Indictment alleged, in relevant part, that Petitioner and the other individuals
conspired:

to knowingly and willfully offer and pay remuneration, and
cause [Petitioner] to offer and pay remuneration, including
kickbacks and bribes, directly and indirectly, overtly and
covertly, to nurses, marketers, and others known and
unknown to the Grand Jury to induce such persons to refer
patients to [Petitioner] for the furnishing and arranging for the
furnishing of services for which payment may be made in

' My findings of fact and conclusions of law are set forth in italics and bold font.
whole and in part under Medicare, in violation of Title 42,
United States Code, Section 1320a-7b(b)(2)(A); and

to knowingly and willfully solicit and receive
remuneration, including kickbacks and bribes, directly and
indirectly, overtly and covertly, from [Petitioner] in return for
referring patients to [Petitioner] for the furnishing and
arranging for the furnishing of services for which payment
may be made in whole and in part under Medicare, in
violation of Title 42, United States Code, Section 1320a-
7b(b)(1)(A).

IG Ex. | at 4-5.

On November 12, 2013, Petitioner entered into a plea agreement in which it agreed to
plead guilty to Count One of the Indictment and admit it violated 42 U.S.C. § 1320a-
7b(b)(2)(A) and 18 U.S.C. § 371. IG Ex. 2.

On June 17, 2014, the District Court entered a Judgment in a Criminal Case in which the
court acknowledged Petitioner’s guilty plea to Count One of the Indictment and indicated
Petitioner was “adjudicated guilty” of violating 18 U.S.C. § 371 (“Conspiracy to Commit
Offense or to Defraud the U.S.”). IG Ex. 3 at 1. The District Court sentenced Petitioner
to four years of probation and an assessment of $400. IG Ex. 3 at 2-3; IG Ex. 5 at 118.
The District Court also entered a forfeiture order of $264,447 against Petitioner. IG Ex. 3
at 4; IG Ex. 6.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before it can be excluded. An individual or entity is considered “convicted” when a
judgment of conviction has been entered by a federal, state, or local court, or a plea of
guilty or no contest has been accepted in a federal, state, or local court. 42 U.S.C.

§ 1320a-7(i)(1), (3). In the present matter, Petitioner entered a plea of guilty to a charge
of violating 18 U.S.C. § 371, and the District Court “adjudicated [Petitioner] guilty” of
that crime. IG Ex. 2; IG Ex. 3 at 1. I conclude, based on these facts and Petitioner’s
admission that it was convicted of a criminal offense (P. Br. at 1), that Petitioner was
convicted of a criminal offense.

C. Petitioner’s conviction of conspiracy to defraud the United States through
payment of kickbacks for the referral of Medicare beneficiaries is a criminal
offense related to the delivery of an item or service under Medicare.
An individual or entity must be excluded from participation in any federal health care
program if the individual or entity was convicted of a criminal offense related to the
delivery of an item or service under Medicare. 42 U.S.C. § 1320a-7(a)(1); 42 C.F.R

§ 1001.101(a). The requirement that the conviction be “related to” the delivery of health
care items or services simply means that there must be a nexus or common sense
connection. See Quayum v. U.S. Dep’t of Health & Human Servs., 34 F. Supp. 2d 141,
143 (E.D.N.Y. 1998); see also Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir. 2012)
(describing the phrase “related to” in another part of section 1320a-7 as “deliberately
expansive words,” “the ordinary meaning of [which] is a broad one,” and one that is not
subject to “crabbed and formalistic interpretation” (internal quotes omitted)).

Although Petitioner admits that it violated the Anti-Kickback Statute, it disputes that its
conviction was related to the delivery of an item or service under Medicare or a state
ealth care program. Petitioner argues that its criminal acts involved no loss to the
Medicare or Medicaid programs; its patients did not suffer any harm or receive
unnecessary services; and there was no fraudulent billing. RFH at 2-3; P. Br. at 2-3.

Petitioner’s arguments are without merit. As discussed below, I conclude that an obvious
nexus exists between Petitioner’s conviction and the delivery of an item or service under
Medicare. Petitioner was convicted of conspiring to offer and pay kickbacks, in violation
of 18 U.S.C. § 371. Petitioner was involved in a conspiracy to induce the referrals of
Medicare beneficiaries to its business through illegal kickbacks, and then billed Medicare
for services provided to those Medicare beneficiaries. It is instructive to examine the
specific provision of the Anti-Kickback Statute referred to in Count One to which
Petitioner pled guilty of conspiring to violate, which states:

Whoever knowingly and willfully offers or pays any
remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind to
any person to induce such person—to refer an individual to a
person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole
or in part under a Federal health care program . . . shall be
guilty ofa felony....

42 U.S.C. § 1320a-7b(b)(2)(A). Therefore, based on the statutory language, it is clear
that Petitioner’s criminal conspiracy has a nexus to the delivery of an item or service
under a federal health care program. Moreover, Petitioner admitted the following factual
basis in its plea agreement:

Beginning in or about August 2008, and continuing through
in or about July 2010, at Lincolnwood, in the Northern
District of Illinois, Eastern Division, and elsewhere,
Petitioner] conspired with co-defendants . . . and [other
individuals] to knowingly and willfully offer and pay
ickbacks, directly and indirectly, overtly and covertly, to
outside marketers, to induce such persons to refer patients to
Petitioner] for the furnishing and arranging for the furnishing
of services for which payment may be made in whole and in
part under Medicare, in violation of [42 U.S.C. § 1320-
7b(b)(2)(A)].

As [Petitioner] knew, Medicare provided free and below-cost
ealth care benefits, including medically necessary in-home
ealth care services for persons who were deemed
iomebound due to illness or injury that restricted their ability
to leave their place of residence. In addition, [Petitioner] . . .
was a licensed provider of home health care services that
submitted reimbursement claims to Medicare for services
provided to its clients.

Petitioner], through [co-defendants and others], provided
ome health care services to patients. [Petitioner] also
contracted with [other individuals and a separate entity] to act
as marketers. It was part of the conspiracy that, beginning in
or about August 2008 and continuing through in or about July
2010, [Petitioner] agreed with [co-defendants] and others to
make payments to outside marketers . . . in exchange for the
referral of patients to [Petitioner] for home health services for
which [Petitioner] sought reimbursement from Medicare,
knowing that it was illegal to make these payments.

In furtherance of the conspiracy, . . . [Petitioner], through [a
co-defendant], knowingly and willfully offered and paid
approximately $2,000 to [a co-defendant], in exchange for
[the co-defendant’s] referral of four patients to [Petitioner] for
home health services for which [Petitioner] sought
reimbursement from Medicare.

IG Ex. 2 at 2-5.
Petitioner admitted further that “between approximately September 2006 and July 2010,
[Petitioner] paid a total of $109,685 to [other individuals and an entity] in exchange for
referral of patients to [Petitioner] for home health services for which [Petitioner] sought
reimbursement from Medicare, knowing that it was illegal to make those payments.”
Petitioner also admitted that during the same time frame, it paid $298,163 to other
individuals that were based on patient starts of care or recertification of patients for which
it sought reimbursement from Medicare. Petitioner admitted that it “billed Medicare for
services provided to all of these patients and that Medicare paid [Petitioner]
approximately $2,291,000 for these services.” IG Ex. 2 at 6.

The admissions Petitioner made as part of its plea agreement thus conclusively
demonstrate the required nexus between Petitioner’s criminal conduct and the delivery of
items or services under Medicare. I note, moreover, that decisions of the Departmental
Appeals Board have held that a conviction for violating the Anti-Kickback Statute is a
program-related conviction. Dinesh Patel, M.D., DAB No. 2551 at 6 (2013) (citing Boris
Lipovsky, M.D., DAB No. 1363 (1992) and Niranjana B. Parikh, M.D., DAB No. 1334
(1992)).

In its defense, Petitioner makes several arguments, with the primary argument being that
the IG has not properly applied the exclusion statute in this matter. In excluding
Petitioner, the IG proceeded under the mandatory exclusion authorities of 42 U.S.C.

§ 1320a-7(a)(1) based on Petitioner’s conviction; however, Petitioner asserts that its
criminal conduct falls instead under the permissive exclusion provision of 42 U.S.C.

§ 1320a-7(b)(7), which permits exclusion when the Secretary of Health and Human
Services determines that an individual violated 42 U.S.C. § 1320a-7b (the Anti-Kickback
statute). RFH at 1-2; P. Br. at 5-6. Petitioner notes that under 42 U.S.C. § 1320a-7(b)(7),
the IG has the discretion not to impose any exclusion at all, and thus argues that various
“factors” show that no exclusion is warranted in its case. RFH at 1-2; P. Br. at 5-6.

Petitioner’s argument is fundamentally flawed because the IG’s exclusion under

42 U.S.C. § 1320a-7(a)(1) is derivative of Petitioner’s conviction, whereas a permissive
exclusion under 42 U.S.C. § 1320a-7(b)(7) is an original action in which the IG would
need to prove that Petitioner violated 42 U.S.C. § 1320a-7b by a preponderance of the
evidence. Because Petitioner was already convicted of conspiracy to defraud the United
States through payment of kickbacks for the referral of Medicare beneficiaries, the IG no
longer needed to prove such a violation in order to exclude Petitioner.

A federal court addressed this issue in detail.
Plaintiff first contends the ALJ’s imposition of a period of

exclusion under the mandatory exclusion provision of
42 U.S.C. § 1320a—7(a)(1) was an erroneous application of
law, and the ALJ should have applied the permissive
exclusion provisions of 42 U.S.C. § 1320a—7(b)(7).

Plaintiff was convicted of conspiracy to commit kickback
violations, in violation of 18 U.S.C. § 371 and offering and
paying bribes in violation of 42 U.S.C. § 1320a—7b(b), one of
the statutes expressly referenced in the permissive exclusion
provision of 42 U.S.C. § 1320a—7(b)(7).

Pursuant to the plain language of 42 U.S.C. § 1320a—7(a)(1),
the mandatory exclusion provision applies to individuals
convicted of program-related crimes, that is crimes related to
the delivery of an item or service. On the other hand,
42 U.S.C. § 1320a-7(b)(7) provides that the permissive
exclusion provision Plaintiff references applies to individuals
that the Secretary determines has committed an act described
in certain statutes, including the Anti—Kickback Statute.
Obviously, if a jury has convicted an individual of
committing a program-related crime, the Secretary need not
make a determination that the individual has engaged in the
underlying conduct; a jury has found beyond a reasonable
doubt that the person has committed the conduct. Mandatory
exclusion thus applies to those convicted of program-related
crimes, while permissive exclusion applies to those the
Secretary has determined (in an administrative proceeding)
ave committed certain acts described in specific statutes.

If legislative intent was not apparent from the plain language
of the statute, the ALJ could have resorted to legislative
istory. But the legislative history does not support the
interpretation urged by Plaintiff. The legislative history
explains that § 1320a—7(b)(7) is a very different exclusion
authority than the exclusion authority of § 1320a—7(a)(1) for
program-related convictions. Exclusion authority under
§ 1320a—7(b)(7) rests on a determination by the Secretary that
the individual has committed an act described in §§ 1320a—
7a, 1320a-7b, or 1320a-8. A permissive exclusion
proceeding under § 1320a—7(b)(7) is initiated by Defendant’s
Office of Inspector General, and the respondent has the right

to a pre-exclusion hearing in which the Office of Inspector
General must introduce evidence to establish, by a
preponderance of the evidence, that a violation of any of the
enumerated sections has occurred. The legislative history of
section 1320a—7(b)(7) indicates it was enacted as an
alternative to criminal prosecution or where a program-related
conviction does not exist.

Anderson v. Thompson, 311 F. Supp. 2d 1121, 1124-1127 (D. Kan. 2004) (emphases in
original). Based on this analysis, I reject Petitioner’s argument.

Although Petitioner does not dispute that it was convicted of conspiring to defraud the
United States through the payment of illegal kickbacks, it nevertheless emphasizes that
its actions did not harm any patients or negatively impact Medicare or Medicaid.
Moreover, Petitioner asserts that no fraud was involved. RFH at 2; P. Br. at 2. In her
affidavit, Petitioner’s President and co-owner, Marylin Maravilla, asserts that the District
Court judge who sentenced Petitioner in the criminal case “concluded that none of [her]
conduct was fraudulent, that there was no loss to Medicare or Medicaid, with any
referrals for home health services being based on sound medical judgment, and that there
was no harm to patients.” Maravilla Aff. § 27.

Ms. Maravilla’s statements appear to be more an attempt to explain Petitioner’s criminal
conduct rather than an attack on its conviction. However, even if Ms. Maravilla was
suggesting that the illegality of Petitioner’s actions should be minimized, I would
consider such an argument to constitute an impermissible collateral attack on its
conviction. Under the regulations, Petitioner is explicitly prohibited from re-litigating its
criminal offense before me. 42 C.F.R. § 1001.2007(d); see also Travers v. Shalala,

20 F.3d 993, 998 (9th Cir. 1994); Anderson, 311 F. Supp. 2d at 1128.

Moreover, the fact that Petitioner did not commit any fraud through its kickback activity
is irrelevant to my analysis. There is nothing in the statutory language of 42 U.S.C.

§ 1320a-7(a)(1) that requires that an individual or entity be convicted of a criminal
offense involving fraud. All that is required for a criminal offense to be program-related
is that there is a nexus between the offense of which one is convicted and the delivery of
an item or service under Medicare or a state health care program. I have concluded that a
nexus exists in this case between Petitioner’s criminal conduct and the Medicare
program.

While the sentencing transcript reflects that the District Court judge did not consider
Petitioner’s crime to be of the most egregious character, the judge nevertheless
recognized that Petitioner’s criminal acts could potentially have had an adverse impact on
the healthcare system. The judge stated, “The crimes that [Petitioner and the other
defendants] have pled guilty to in this case arise from a statute which is, in essence, a
10

prophylactic statute. Payment for referrals on a patient-by-patient basis creates bad
incentives and increases the risk of fraud.” IG Ex. 5 at 98. Although the judge
acknowledged that “[t]here are no fraudulent billings that are attributable to [Petitioner
and the other defendants]” (IG Ex. 5 at 98), he noted that “what makes this crime more
serious than a technical violation of the rules is the requirement of willfulness. The
defendants have admitted that they knew that at least some of their conduct violated the
Anti-Kickback law, but they did it anyway.” IG Ex. 5 at 101. I note that, as part of its
sentence, Petitioner was liable to the United States for a substantial forfeiture judgment —
$264,447 — related to the proceeds of its illegal behavior. IG Ex. 6. Regardless of
Petitioner’s attempt to re-characterize its offense, Petitioner’s criminal acts demonstrate
that it poses a threat to federal health care programs.

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

I note that Petitioner also makes what is essentially an equitable argument in claiming
that its patients will be forced to seek care elsewhere if it is excluded. Petitioner
submitted numerous letters from its patients and their family members, regarding the care
received from Petitioner.” P. Ex. D. I have no authority to reverse or reduce the five-
year exclusion imposed by the IG based upon such equitable considerations. See Donna
Rogers, DAB No. 2381 at 6 (2011). I have found there is a basis for Petitioner’s
exclusion pursuant to 42 U.S.C. § 1320a-7(a)(1). The five-year period of exclusion is the
minimum period authorized by Congress, and I have no authority to reduce the period of
exclusion.

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

> These letters primarily attest to the good character of Petitioner’s President, Marylin
Maravilla, who provided home health care services through Petitioner.
